Citation Nr: 1431652	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for an adjustment disorder with depressed mood.

2. Entitlement to an initial compensable rating for a service-connected low back strain with right sciatica.

3. Entitlement to an initial compensable rating for a right hip disability.

4. Entitlement to an initial compensable rating for a left hip disability. 

5. Entitlement to an initial compensable rating for a right knee disability. 

6. Entitlement to an initial compensable rating for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2007 until August 2009. 

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in February 2010.  

On her March 2011 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with her claim.  In December 2011, the Veteran was notified that her hearing was scheduled for January 12, 2012.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  There are no other hearing requests of record, so the Board deems her request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she should have been assigned a higher initial disability rating for her service-connected disabilities, including: her adjustment disorder with depressed mood, a low back strain with right sciatica, her bilateral hip disabilities, and her bilateral knee disabilities.  The Veteran indicates that these conditions were not properly evaluated initially, and have worsened since she exited active service.  Particularly, the Veteran indicates that her adjustment disorder has worsened and (at least in part) contributed to at least one suicide attempt she has made since exiting service in August 2009.  Records from the Central Texas Health Care System indicate that the Veteran intentionally overdosed on pain pills in August 2010.

The Veteran also indicated that her previous VA examination in November 2009 and her subsequent noncompensable ratings did not properly evaluated her limitations due to pain in her for her low back, her bilateral hips, and her bilateral knees.  In June 2010, the Veteran stated that her pain interferes with her ability to walk for extended periods and to sleep at night.  

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran's last examination of record occurred in November 2009 and she has subsequently provided evidence that indicates a worsening of her conditions that could allow for a higher rating, the Board finds that new, comprehensive VA examinations, addressing the severity of her service-connected adjustment disorder with depressed mood, low back strain with right sciatica, bilateral hip disabilities, and bilateral knee disabilities should be afforded. 

The claims file also indicates that necessary medical records may be missing.  In April 2012, the Veteran indicated that she had relocated to Maryland.  In May 2012, the Veteran indicated that her right knee, low back, and mental health conditions were worsening and that records should be requested from Dr. W.  It is unclear whether attempts to obtain these records have been made or associated with the claims file.  On remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and request that she identify all sources of treatment for her service-connected conditions, including hospitalizations and examinations from any VA or private facility from 2010 to the present.  Particularly, the Veteran should be asked to identify the location and duration of treatment with Dr. W. and if she began any treatment with VA medical facilities outside of Texas.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records and associate them with the claims file.  

2.  After attempting to contact the Veteran and obtaining any indicated updated treatment records, then schedule the Veteran for an examination to determine the current level of severity of her service-connected adjustment disorder, including any associated suicide attempts, hostile behavior towards others, and problems sleeping.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

3.  After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should also be scheduled for an examination to determine the current level of severity of her service-connected low back disability, including evaluations of how pain from these conditions limit the Veteran's range of motion.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

4. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should also be scheduled for an examination to determine the current level of severity of her service-connected bilateral hips and bilateral knees, including evaluations of how pain from these conditions limit the Veteran's range of motion.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

5.  Finally, following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



